       CASE 0:17-cr-00107-DWF-TNL Doc. 1978 Filed 09/21/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                          Criminal No. 17-107(1) (DWF/TNL)

                      Plaintiff,
                                                           ORDER APPROVING
 v.                                               STIPULATION OF SETTLEMENT
                                                  AND AMENDING PRELIMINARY
 Michael Morris,                                        ORDER OF FORFEITURE
  a/k/a Bill,

                      Defendant.


       This matter comes before the Court on the Stipulation of Settlement With Respect

to Real Property entered into between the United States, Defendant Michael Morris, and

Third-Party Myeongsuk Lee (Doc. No. 1974) regarding the United States’ motion to have

the real property described below included in the Preliminary Order of Forfeiture issued

against Defendant Michael Morris (Doc. No. 1952).

       Based on the Stipulation of Settlement With Respect to Real Property entered into

between the United States, Defendant Morris, and Myeongsuk Lee; and on the Court

having found that certain property is subject to forfeiture pursuant to 18 U.S.C. §§

981(a)(1)(c), 982(a)(1) and 1594, 28 U.S.C. § 2461(c) and Fed. R. Crim. P. 32.2; the

Court finds that the following amendments to the Preliminary Order of Forfeiture issued

against Defendant Michael Morris on August 25, 2020 (Doc. No. 1952) are appropriate

pursuant to Federal Rule of Criminal Procedure 32.2(b)(3), 21 U.S.C. § 853(g), and

paragraphs 9, 10 and 15 this Court’s Preliminary Order of Forfeiture against Defendant

Morris (Doc. No. 1952).
       CASE 0:17-cr-00107-DWF-TNL Doc. 1978 Filed 09/21/20 Page 2 of 2




      IT IS HEREBY ORDERED that:

      1.     The Stipulation of Settlement Regarding Forfeiture of Real Property

between the United States, Defendant Morris, and Myeongsuk Lee (Doc. No. [1974]) is

hereby APPROVED;

      2.     The Preliminary Order of Forfeiture against Defendant Morris that was

entered on August 25, 2020 (Doc. No. [1952]) is hereby AMENDED, and the following

quoted language is added to and included in that Preliminary Order of Forfeiture:

      “17.   Defendant Morris’s interest in the following property is hereby forfeited to

             the United States pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1),

             1594(d), and 28 U.S.C. § 2461:

             The real property and premises located at 35655 Capitola Court, Wildomar,
             California, legally described as:

             LOT 11 OF TRACT NO. 31479, IN THE CITY OF WILDOMAR,
             COUNTY OF RIVERSIDE, STATE OF CALIFORNIA, AS PER MAP
             FILED IN BOOK 437, PAGE 95 THROUGH 99 INCLUSIVE OF MAPS,
             RECORDS OF SAID COUNTY.

             (“the Real Property”);”

      3.     Myeongsuk Lee’s interest in the Real Property shall be resolved through a

subsequent order consistent with the terms of the parties’ Stipulation Regarding

Forfeiture of Real Property.

      4.     All other aspects of the Preliminary Order of Forfeiture issued against

Defendant Michael Morris remain in effect.

Dated: September 21, 2020                s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge


                                             2
